Citation Nr: 1030046	
Decision Date: 08/11/10    Archive Date: 08/24/10

DOCKET NO.  08-34 557	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to a disability rating higher than 30 percent for 
right eye blindness with retinal detachment.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Rochelle E. Richardson, Associate Counsel




INTRODUCTION

The Veteran had active military service from January 1949 to 
October 1972.

This appeal to the Board of Veterans' Appeals (Board) is from a 
June 2007 rating decision of a Department of Veterans Affairs 
(VA) Regional Office (RO).  

Because of his age, the Board advanced the Veteran's appeal on 
the docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

In October 2009, the Board remanded this remaining claim to the 
RO via the Appeals Management Center (AMC) in Washington, DC, for 
further development and consideration. 


FINDING OF FACT

The Veteran's right eye disability is manifested by impairment of 
visual acuity to hand motion only; however, his nonservice-
connected left eye has visual acuity of 20/40 or better.


CONCLUSION OF LAW

The criteria are not met for a rating higher 30 percent for the 
right eye disability.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. § 4.84a, Diagnostic Code (DC) 6070 (2009).




REASONS AND BASES FOR FINDING AND CONCLUSION

I.  The Duties to Notify and Assist

Review of the claims file reveals compliance with the Veterans 
Claims Assistance Act (VCAA).  38 U.S.C.A. § 5100, et seq.  See 
also 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  That is, by 
way of letters dated in March 2005 and March 2007, the RO advised 
the Veteran of the evidence needed to substantiate his claim and 
explained what evidence VA was obligated to obtain or to assist 
him in obtaining and what information or evidence he was 
responsible for providing.  38 U.S.C.A. § 5103(a).  See also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  For a claim, as 
here, pending before VA on or after May 30, 2008, 38 C.F.R. § 
3.159 was amended to eliminate the requirement that VA also 
request that he submit any evidence in his possession that might 
substantiate his claim.  See 73 FR 23353 (Apr. 30, 2008).

It equally deserves mentioning that the March 2007 letter also 
apprised the Veteran both of the disability rating and downstream 
effective date elements of his claim.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. 
Nicholson, 483 F.3d 1311 (2007).  

The Veterans Court held in Vazquez-Flores v. Peake, 22 Vet. App. 
37, 48 (2008),
that, for an increased-compensation claim, 38 U.S.C. § 5103(a) 
requires, at a minimum, that VA notify the claimant that, to 
substantiate the claim, the medical or lay evidence must show a 
worsening or increase in severity of the disability and the 
effect that such worsening or increase has on the claimant's 
employment and daily life.  On appeal, however, in Vazquez-Flores 
v. Shinseki, 2009 WL 2835434 (Fed.Cir.), the Federal Circuit 
vacated and remanded important aspects of the Veterans Court's 
holding in Vazquez-Flores, as well as a related case, 
Schultz v. Peake, No. 03-1235, 2008 WL 2129773, at 5 (Vet. App. 
Mar. 7, 2008).  Significantly, the Federal Circuit concluded that 
"the notice described in 38 U.S.C. § 5103(a) need not be Veteran 
specific."  Similarly, "while a Veteran's 'daily life' evidence 
might in some cases lead to evidence of impairment in earning 
capacity, the statutory scheme does not require such evidence for 
proper claim adjudication."  Thus, the Federal Circuit held, 
"insofar as the notice described by the Veterans Court in 
Vazquez-Flores requires the VA to notify a Veteran of alternative 
diagnostic codes or potential "daily life" evidence, we vacate 
the judgments." Vazquez, 2009 WL 2835434, at 10.  The March 2007 
letter and an additional August 2008 letter mentioned meet these 
revised Vazquez-Flores' requirements.

It further warrants mentioning that the RO issued that March 2007 
VCAA notice letter prior to initially adjudicating the claim in 
June 2007, the preferred sequence, so there was no timing error 
in the provision of the VCAA notice.  Pelegrini v. Principi, 18 
Vet. App. 112, 120 (2004) (Pelegrini II).  Nor has the Veteran or 
his representative made any such pleading or allegation of 
deficient VCAA notice, either insofar as the timing or content of 
it.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (indicating 
this is his evidentiary burden of proof, as the pleading party, 
not VA's, and that he must show the notice error is unduly 
prejudicial, meaning outcome determinative).

As for the duty to assist, the RO obtained the Veteran's service 
treatment records (STRs), service personnel records, private 
medical treatment records, and VA evaluation and treatment 
records - including the reports of his VA Compensation and 
Pension Examinations (C&P Exams) assessing the severity of his 
right eye disability, including in terms of the associated visual 
impairment.  His most recent VA C&P Exam was in January 2007, and 
the report of this most recent examination, along with the other 
evidence in the file, provides the information needed to 
determine whether the current rating is appropriate.  38 C.F.R. 
§§ 3.327, 4.2.  Caffrey v. Brown, 6 Vet. App. 377 (1994).

When remanding this claim in October 2009 for further 
development, the Board instructed the AMC to assist the Veteran 
in obtaining outstanding medical records and statements that he 
had identified as pertinent to his claim.  Specifically, 
the Board instructed the AMC to obtain the medical and other 
records concerning the Civil Service Personnel Board's 
determination that he is entitled to a retirement pension because 
of his right eye disability as well as his treatment records from 
Dr. H.S.C. and L.U.C. Hospital.  The file includes a letter since 
dated in March 2010 specifically requesting the Veteran to 
provide his authorization and consent to release these 
confidential records to VA.  The June 2010 supplemental statement 
of the case (SSOC) indicates that, as of the date of that SSOC, 
no authorization or additional information or medical evidence 
had been received from the Veteran in response to that March 2010 
letter.  So the Board is satisfied there was substantial 
compliance with the October 2009 remand directives.  See Chest v. 
Peake, 283 Fed. App. 814 (Fed. Cir. 2008); Stegall v. West, 
11 Vet. App. 268 (1998); and Dyment v. West, 13 Vet. App. 141, 
146-47 (1999).  Thus, as there is no indication or allegation 
that relevant evidence remains outstanding, which can be 
obtained, the Board finds that the duty to assist the Veteran 
with his claim has been met.  38 U.S.C.A. § 5103A.

II.  Whether the Veteran is Entitled to a Rating Higher than 30 
percent for his Right Eye Disability

Disability ratings are determined by applying the criteria 
established in VA's Schedule for Rating Disabilities, which is 
based upon the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic codes.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.20.

Where an increase in an existing disability rating based upon 
established entitlement to compensation is at issue, the present 
level of disability is the primary concern.  Francisco v. Brown, 
7 Vet. App. 55 (1994).  A more recent decision of the Court, 
however, held that in determining the present level of disability 
for any increased-evaluation claim, the Board must consider 
whether the rating should be "staged."  See Hart v. Mansfield, 21 
Vet. App. 505 (2007).  In other words, where the evidence 
contains factual findings demonstrating distinct time periods 
in which the service-connected disability exhibited diverse 
symptoms meeting the criteria for different ratings during the 
course of the appeal, the assignment of a staged rating would be 
necessary.  The relevant temporal focus for adjudicating the 
level of disability of an increased-rating claim is from one year 
before the claim was filed until VA makes a final decision on the 
claim.  Hart, supra.  See also 38 U.S.C.A. § 5110(b)(2); 38 
C.F.R. § 3.400(o)(2).

If two evaluations are potentially applicable, the higher one 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating; otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7.  When 
reasonable doubt arises as to the degree of disability, this 
doubt will be resolved in the Veteran's favor.  38 C.F.R. § 4.3.

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and, above all, coordination of rating with 
impairment of function will be expected in all cases.  38 C.F.R. 
§ 4.21.  Therefore, the Board has considered the potential 
application of various other provisions of the regulations 
governing VA benefits, irrespective of whether the Veteran raised 
them, and the entire history of his disability in reaching its 
decision.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

The criteria for rating diseases of the eye were revised 
effective December 10, 2008, so during the pendency of this 
appeal.  See 73 Fed. Reg. 66,554 (Nov. 10, 2008).  However, there 
were no substantive changes to the criteria used to rate the 
Veteran's particular disability.  Both then and now, blindness in 
one eye (the service-connected eye), having light perception 
only, is rated as 
30-percent disabling where vision in the other eye is 20/40 or 
better.  To receive a higher 40 percent rating, the vision in the 
other eye must be worse, 20/50.  38 C.F.R. § 4.84a, DCs 6070 and 
6069.

Visual acuity is rated based upon the best distant vision 
obtainable after correction by glasses.  38 C.F.R. § 4.75.  
Combined ratings for disabilities of the same eye should not 
exceed the amount for total loss of vision of that eye unless 
there is an enucleation or a serious cosmetic defect added to the 
total loss of vision.  38 C.F.R. § 4.80.



Loss of use or blindness of one eye, having only light 
perception, will be held to exist when there is inability to 
recognize test letters at one foot and when further examination 
of the eyes reveals that perception of objects, hand movements, 
or counting fingers cannot be accomplished at distances less than 
three feet.  See 38 C.F.R. §§ 3.350(a)(4), 4.79.

Unlike his right eye, the Veteran does not have a service-
connected left eye disability.  

The applicable VA regulation permits compensation for a 
combination of 
service-connected and nonservice-connected disabilities, 
including blindness in one eye as a result of service-connected 
disability and blindness in the other eye as a result of 
nonservice-connected disability, as if both disabilities were 
service-connected, provided that the nonservice-connected 
disability is not the result of the Veteran's willful misconduct.  
38 C.F.R. § 3.383(a).

Significantly however, 38 C.F.R. § 3.383(a) has been interpreted 
to mean that the rating for service-connected blindness in one 
eye is established without regard to any non-service-connected 
vision impairment in the other eye, unless that nonservice-
connected eye is blind.  Villano v. Brown, 10 Vet. App. 248, 250 
(1997).  See also Bagwell v. Brown, 9 Vet. App. 336, 339-340 
(1996); Boyer v. West, 12 Vet. App. 142, 144-45 (1999); 
VAOPRGCPREC 32-97 (all discussing the premise that VA has no 
authority to award disability compensation for 
nonservice-connected disability absent specific authorization by 
statute).  Simply put, where service connection is in effect for 
only one eye, the visual acuity in the nonservice-connected eye 
is considered to be normal unless there is blindness in that eye.  
38 U.S.C.A. § 1160; 38 C.F.R. § 3.383.  This interpretation of 
the Rating Schedule applicable to unilateral impairment of visual 
acuity corresponds to the interpretation of the Rating Schedule 
for unilateral hearing loss.  See 38 C.F.R. § 4.85(f); Boyer v. 
West, 11 Vet. App. 477, 479-80 (1998).



When only one eye's disability is recognized as entitled to 
compensation, the maximum evaluation for total loss of vision of 
that eye is 30 percent, unless there is (a) blindness in the 
other nonservice-connected eye; (b) enucleation of the service-
connected eye; or (c) serious cosmetic defect of the service-
connected eye.  38 C.F.R. §§ 3.383, 4.80.

And, as mentioned, under Diagnostic Code 6070, the maximum 
schedular rating for blindness in one eye, having only light 
perception, is 30 percent, absent evidence of blindness in the 
nonservice-connected eye.  38 C.F.R. § 3.84a, DC 6070.

Turning now to the facts of this specific case.  The most 
recently dated medical evidence regarding the Veteran's vision is 
a May 2007 letter and exam report from a private physician, Dr. 
G.D.R., indicating  the Veteran's right eye vision has declined 
to hand motion only and that the best corrected vision in his 
left eye is 20/40.  

The report of the Veteran's contemporaneouos January 2007 VA C&P 
Exam similarly provides that his right eye disability is 
manifested by impairment of visual acuity to hand motion only.  
It also provides that his left eye has a best corrected visual 
acuity of 20/20 near and 20/25 far.  

Given the current status of the Veteran's disability, and the 
applicable rating criteria, a rating higher than 30 percent would 
require greater impairment of visual acuity in the non-service-
connected left eye than has been demonstrated, i.e., a decline to 
at least 20/50.  38 C.F.R. § 4.84a, DC 6069.  But, as explained, 
his vision loss in his left eye is not that severe.  Therefore, 
his right eye disability is appropriately rated at the 30-percent 
level under DC 6070.

The Board also has considered other potentially applicable 
diagnostic codes to determine whether a higher evaluation may be 
assigned.  But as the Veteran clearly retains both eyes, the 
provisions of DC 6066, providing a higher rating for the 
anatomical loss of the eye (enucleation), is not for application.  
38 C.F.R. § 4.84a.

The Board also cannot "stage" the Veteran's rating under Hart.  
There is no medical or other probative evidence of record to 
support staging his right eye disability rating.  See Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  The disability picture does 
not more nearly approximate the criteria for a rating higher than 
30 percent and has not since one year prior to filing his current 
claim.  So the preponderance of the evidence is against his 
claim, and there is no reasonable doubt to resolve in his favor.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3.

Lastly, there is no reason to refer this case to the C&P Service 
for consideration of an extra-schedular rating under 38 C.F.R. § 
3.321(b).  See also Thun v. Peake, 22 Vet. App. 111 (2008).  That 
is, there is no evidence of exceptional or unusual circumstances, 
such as frequent hospitalization or marked interference with 
employment, meaning above and beyond that contemplated by the 
schedular rating assigned, suggesting the Veteran is not 
adequately compensated for this disability by the regular rating 
schedule.  According to 38 C.F.R. § 4.1, generally, the degrees 
of disability specified in the rating schedule are considered 
adequate to compensate for considerable loss of working time from 
exacerbations or illnesses proportionate to the severity of the 
several grades of disability.  Indeed, in Van Hoose v. Brown, 
4 Vet. App. 361, 363 (1993), the Court reiterated that the 
disability rating, itself, is recognition that industrial 
capabilities are impaired.  Moreover, most, if indeed not all, of 
the evaluation and treatment for this disability has been on an 
outpatient basis, not as an inpatient, much less frequent 
inpatient. So the Board does not have to refer this case for 
extra-schedular consideration. VAOPGCPREC 6-96.  See also Bagwell 
v. Brown, 9 Vet. App. 237, 238-9 (1996); Floyd v. Brown, 9 Vet. 
App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).




ORDER

The claim for a disability rating higher than 30 percent for 
right eye blindness with retinal detachment is denied.




____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


